SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT (NO. 33-32548) UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [X] and REGISTRATION STATEMENT (NO. 811-05972) UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. [X] VANGUARD INTERNATIONAL EQUITY INDEX FUNDS (Exact Name of Registrant as Specified in Declaration of Trust) P.O. Box 2600, Valley Forge, PA 19482 (Address of Principal Executive Office) Registrant’s Telephone Number (610) 669-1000 Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filling pursuant to paragraph (b) [X] on January 30, 2016 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [x] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note This Post-Effective Amendment No. 104 under the Securities Act of 1933, as amended (the Securities Act) (Amendment No. 105 under the Investment Company Act of 1940, as amended (the 1940 Act) to the registration statement on Form N-1A (the Registration Statement) of Vanguard International Equity Index Funds (the Trust) is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 under the Securities Act solely for the purpose of delaying, until January 30, 2016, the pending effective date of the Trusts 103 rd Post-Effective Amendment. By way of further background: Post-Effective Amendment No. 103 was filed under Rule 485(a) on November 2, 2015, for the purpose of changing the benchmark indexes for Vanguard European Stock Index Fund, Vanguard Pacific Stock Index Fund, and Vanguard Emerging Markets Stock Index Fund, each a series of the Trust. Post-Effective Amendment 103 originally requested that the Amendment become effective January 1, 2016. This Post-Effective Amendment No. 104 incorporates by reference the information contained in Parts A, B, and C of Post-Effective Amendment No. 103 to the Trusts Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant hereby certifies that it meets all requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the Town of Valley Forge and the Commonwealth of Pennsylvania, on this 31st day of December, 2015 . VANGUARD INTERNATIONAL EQUITY INDEX FUNDS BY: /s/ F. William McNabb III* F. William McNabb III Chairman and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated: Signature Title Date /s/ F. William McNabb III* Chairman and Chief Executive December 31, 2015 Officer F. William McNabb III /s/ Emerson U. Fullwood* Trustee December 31, 2015 Emerson U. Fullwood /s/ Rajiv L. Gupta* Trustee December 31, 2015 Rajiv L. Gupta /s/ Amy Gutmann* Trustee December 31, 2015 Amy Gutmann /s/ JoAnn Heffernan Heisen* Trustee December 31, 2015 JoAnn Heffernan Heisen /s/ F. Joseph Loughrey* Trustee December 31, 2015 F. Joseph Loughrey /s/ Mark Loughridge* Trustee December 31, 2015 Mark Loughridge /s/ Scott C. Malpass* Trustee December 31, 2015 Scott C. Malpass /s/ André F. Perold* Trustee December 31, 2015 André F. Perold /s/ Peter F. Volanakis* Trustee December 31, 2015 Peter F. Volanakis /s/ Thomas J. Higgins* Chief Financial Officer December 31, 2015 Thomas J. Higgins *By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014, see File Number 2-17620, Incorporated by Reference
